Name: Commission Regulation (EEC) No 607/78 of 29 March 1978 amending Regulation (EEC) No 2826/77 introducing a Community transit declaration form for use in an automatic or electronic data-processing system
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 3 . 78 No L 83/ 17Official Journal of the European Communities COMMISSION REGULATION (EEC) No 607/78 of 29 March 1978 amending Regulation (EEC) No 2826/77 introducing a Community transit decla ­ ration form for use in an automatic or electronic data-processing system HAS ADOPTED THIS REGULATION : Art icle 1 The last sentence of Article 3 of Regulation (EEC) No 2826/77 is hereby amended to read as follows : 'All the forms used shall constitute a single Community transit declaration and must bear the same number and the same date of registration and be submitted together to the competent customs offices .' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 222/77 of 13 December 1976 on Community transit ('), and in particular Article 57 thereof, Whereas Commission Regulation ( EEC) No 2826/77 of 5 December 1977 introducing a Community transit declaration form for use in an automatic or electronic data-processing system (-) does not set out all the necessary details concerning the numbering and regis ­ tration of declarations made on the new forms ; whereas it is advisable to supplement the Regulation accordingly with a view to avoiding any difficulties ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Community Transit , Article 2 This Regulation shall enter into force on 1 July 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 March 1978 . Fur the Commission Etienne DAVIGNON Member of the Commission (&gt;) Of No L 38 , 9 . 2 . 1977 , p . I. - O'j No E 333 , 24 . 12 . 1977 , p . I